Citation Nr: 1523514	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-30 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for bilateral knee disability.  

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The Veteran submitted additional evidence following certification along with a waiver of RO consideration.

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issues of entitlement to service connection for right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In February 2009, the RO denied service connection for bilateral knee disability because new and material evidence had not been submitted.  The Veteran did not appeal this decision and new and material evidence was not received within the one-year appeal period.  

2.  Evidence associated with the record since the February 2009 decision relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating a claim of entitlement to service connection for bilateral knee disability.  




CONCLUSIONS OF LAW

1.  The February 2009 rating decision, which determined that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for bilateral knee disability, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral knee disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable decision to reopen and to remand for further development, a detailed discussion as to how VA satisfied its duties to notify and to assist is not required.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Analysis

In October 1968, the RO denied service connection for bilateral knee disability (instability both knees due to ligament injury) essentially based on a finding that the injuries existed prior to service and there was no aggravation beyond natural progression during active duty.  The Veteran disagreed with the decision and a statement of the case was furnished in December 1968.  The Veteran did not perfect an appeal of this decision and it is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In May 1974 and in February 2009, the RO confirmed and continued the prior denial because new and material evidence had not been submitted.  The Veteran did not appeal these decisions and they are final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

In August 2011, the Veteran requested to reopen his claim.  In July 2012, the RO confirmed and continued the previous denial of service connection for bilateral knee degenerative joint disease, previously rated as instability of both knees due to ligament injuries.  The Veteran disagreed with the decision and perfected this appeal.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 

In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The evidence that is considered in determining whether new and material evidence has been submitted is that received by VA since the last final disallowance of the appellant's claim on any basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).

In reviewing the claim, the last final decision addressing this issue was in February 2009.  The Board acknowledges that service personnel records were received in February 2014.  On review, these records are not considered relevant to the claim and the provisions of 38 C.F.R. § 3.156(c) (Service Department Records) are not for application.  Accordingly, the Board will proceed with the new and material analysis under 38 C.F.R. § 3.156(a).  

Relevant evidence at that time of the February 2009 decision included service treatment records, the Veteran's statements, and private medical records.  Service treatment records show that a physical examination was conducted on January 18, 1966 and no defects were noted.  On enlistment examination dated January 25, 1966, the Veteran's lower extremities were reported as normal on clinical evaluation.  On the report of medical history, the Veteran stated he was in good health and he denied having trick or locked knees.  A note on the January 18th record, however, indicates that the report of medical history was changed to reflect "trick knees (both) - should be 'yes' [not considered disqualifying]."  

In February 1966, approximately one week after entering active duty, the Veteran was seen with complaints of bad knees since high school.  In July 1966, he was seen by a private orthopedist.  He reported a history of injury to both knees on numerous occasions and was seen in the office on April 14, 1965 with definite internal derangement of the right knee, consistent with lateral meniscus tear.  On present examination, both knee joints gave evidence of internal derangement involving the lateral menisci.  The Veteran subsequently underwent a medical evaluation board.  The January 1967 Medical Board Report Cover Sheet lists a primary diagnosis of "tear of lateral meniscus, left knee and possible tear of medial meniscus, right knee".  The report indicates that the condition existed prior to entry and was not aggravated by service.  The Veteran was discharged by reason of physical disability.  

In a November 1968 statement, the Veteran stated that he had no trouble with his knees prior to service, but due to the strenuous training his knees were swollen a good part of the whole year he was in service and he received treatment many times. 

A statement from the Desert Orthopaedic Clinic indicates the Veteran was evaluated in April 1974 for a right knee injury sustained while playing football.  The Veteran reported that he was well until 1966 during service when he jumped a height of some 20 feet and injured both of his knees.  He described profound swelling and subsequent discharge.  

Relevant evidence received since the final February 2009 decision includes private medical statements.  An August 2012 statement from Dr. D. S. indicates that the Veteran was functioning normally with respect to his lower extremities and his knees before he fell from a training tower during service.  

An October 2014 statement from Dr. S. G., a private orthopedist, indicates that he evaluated the Veteran and reviewed service treatment records.  Per the Veteran, he injured his right knee in 1965 playing football and injured his left knee the month that he enlisted (January 1966).  In his first few days of boot camp he was climbing down a large rope from a training tower and fell approximately 20 feet injuring his knees.  The examiner stated:

If the veteran's history given to me is correct, then it is my opinion that he likely sustained a permanent aggravation of his pre-existing bilateral knee meniscal tears and ligamentous laxity during his fall from tower.  Since the medical records provided do not shed any light on the subject, it is impossible for me to state that this history is factual.  

On review, this evidence was not previously considered and is new.  The Board also finds this evidence material in that it suggests a relationship between current disability and active service.  Thus, the claim is reopened.  See Shade.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for bilateral knee disability is reopened, and to this extent only, the appeal is granted.  




REMAND

As set forth, the Veteran denied trick or locked knees on report of medical history at enlistment.  It appears that this was subsequently changed to reflect non-disqualifying problems with both knees.  Regardless, his knees were reported as normal on clinical evaluation at enlistment and thus, he is presumed sound at entrance.  38 C.F.R. § 3.304(b) (2014).  

In cases where the disease or injury at issue is not "noted" on the entrance examination, a very specific standard is for application.  There is a two-pronged test for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003 (July 16, 2003).

The Veteran underwent a VA examination in December 2011.  The examiner indicated that the claimed condition was less likely than not incurred in or caused by service.  In support of this statement, he stated there was clear evidence that the left knee condition was diagnosed prior to service.  He also indicated that the claimed condition, which clearly and unmistakably existed prior to service, was aggravated beyond its natural progression by an in-service injury, event or illness.  In support of this statement, he provided the following rationale:

[T]he veteran was declared sound upon entrance into service even though he had been treated for knee injuries several times over the two years prior to entrance into service.  [U]pon entrance into service the veteran's knee condition was quickly aggrivated (sic) and he was recommended for discharge.  The veteran now has advance DJD in both knees, he has had a right total knee arthroplasty and is going to have a left total knee arthroplasty in 2012.  [T]he [service treatment records] clearly show that the veteran aggravated his pre existing injury (see document dated July 6, 1966 from [V]entura [O]rthopaedic [G]roup, [S. C., MD].  The veteran clearly had aggravation of his knee condition during his short enlistment.  

The veterans DJD is at least as likely as not caused by his preexisting injuries and not by the short term aggravation of those injuries while he was on active duty.  With the injuries to his knee he would have acquired DJD with or without military service.  

On review, the VA opinion is inadequate.  That is, it mixes the evidentiary standards ("at least as likely as not" versus "clear and unmistakable") and seems to provide both positive and negative statements concerning the relationship of current disability to service.  

The October 2014 private opinion is set forth above and suggests aggravation of preexisting disability.  However, it does not consider the appropriate evidentiary standard.  See Wagner.  

Under these circumstances, additional opinion is needed.  See 38 C.F.R. § 3.159(c)(4).  The Veteran should also be given an opportunity to identify any additional treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all treatment related to his knees, to include knee replacements, since May 2012.  He should be asked to complete an authorization for release of such records or he may submit the records himself.  The AOJ should request any properly identified records in accordance with 38 C.F.R. § 3.159(c)(1), (2).  

2.  Thereafter, schedule the Veteran for a VA joints examination to determine the nature and etiology of right and left knee disabilities.  The electronic claims folder must be available for review.  

The examiner is requested to identify all disorders of the right and left knees and to respond to the following questions.  Each knee should be separately considered.

(a) Did a right or left knee disability clearly and unmistakably (obvious, manifest, undebatable) exist prior to the Veteran's period of active service?  

In making this determination, the examiner is requested to consider the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder.  

(b) If a right or left knee disability clearly and unmistakably existed prior to service, is there clear and unmistakable evidence that it was not aggravated by service, either because there was no increase in disability during service or because any increase in disability was due to the natural progress of the preexisting condition?

(c) If a right or left knee disability did NOT clearly and unmistakably exist prior to service, is it at least as likely as not that any current right or left knee disability is directly related to active service or events therein.

A complete rationale should be provided for any opinion offered.  The examiner is advised that the Veteran is competent to report in-service injuries.  If there is a medical basis to doubt the history as reported, the examiner should so state.  

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues of entitlement to service connection for right and left knee disabilities.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


